In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-18-00228-CV
                             ____________________

                      DAVID EARL STANLEY, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

               On Appeal from the County Court at Law
                         Polk County, Texas
                      Trial Cause No. CV03351
__________________________________________________________________

                          MEMORANDUM OPINION

      In this appeal, pro se appellant David Earl Stanley raises five issues, in which

he asserts that the trial court denied him due process and failed to follow precedent

by signing a judgment of restitution lien foreclosure. We affirm the trial court’s

judgment.

      In an underlying criminal proceeding, Stanley was convicted of arson and

sentenced to ten years of confinement, probated for ten years, and assessed a $1000

fine. See Stanley v. State, No. 09-10-00067-CR, 2010 WL 4922909, at *1 (Tex.

                                          1
App.—Beaumont Dec. 1, 2010, no pet.) (mem. op., not designated for publication).

The record reflects that the trial court’s judgment also ordered Stanley to pay

restitution to the victim, American Modern Home Insurance Company, in the

amount of $47,635.42. When Stanley appealed that conviction, he challenged the

denial of his motion for speedy trial, the denial of his motion to quash the indictment,

his trial counsel’s effectiveness, and the sufficiency of the evidence. Id.

      The State subsequently filed a motion to revoke Stanley’s community

supervision, and the trial court granted the motion to revoke and sentenced appellant

to ten years of confinement. Stanley v. State, No. 14-12-00909-CR, 2013 WL
1928777, at *1 (Tex. App.—Houston [14th Dist.] May 9, 2013, pet. ref’d) (mem.

op., not designated for publication). Stanley appealed the judgment revoking his

community supervision and imposing sentence, and our sister Court of Appeals

affirmed that judgment.1 Id. The judgment that revoked Stanley’s community

supervision and imposed sentence also ordered Stanley to pay restitution in the

amount of $47,635.42.




      1
       Stanley’s counsel filed an Anders brief, and Stanley did not file a pro se
response. Stanley v. State, No. 14-12-00909-CR, 2013 WL 1928777, at *1 (Tex.
App.—Houston [14th Dist.] May 9, 2013, pet. ref’d) (mem. op., not designated for
publication).
                                        2
      According to the State, Stanley did not pay the restitution as ordered. The

State filed a civil proceeding, in which it asserted that $4300 in U.S. currency, which

was contraband, had been seized from Stanley on April 16, 2012. The State

contended that in March of 2016, the Polk County District Attorney’s office filed an

affidavit to perfect a restitution lien, in which it sought to perfect a lien against the

$4300 in currency. The affidavit stated that Stanley is incarcerated, described the

underlying criminal case, and identified American Modern Home Insurance

Company as the entity entitled to restitution. Additionally, the affidavit stated that

the trial court’s judgment of conviction had ordered Stanley to pay restitution to

American Modern Home Insurance Company in the amount of $47,635.42. On May

25, 2016, the trial judge signed a judgment of restitution lien foreclosure, in which

it stated that the restitution lien was perfected and ordered that the State recover

$4300 in currency from Stanley.

      On appeal, this Court concluded that “the trial court erred in summarily

granting judgment in favor of the State without notice to Stanley and without

allowing Stanley an opportunity to present argument and evidence[,]” and we

remanded the cause to the trial court. Stanley v. State, No. 09-16-00264-CV, 2018
WL 356062, at *2 (Tex. App.—Beaumont Jan. 11, 2018, no pet.) (mem. op.). On

April 2, 2018, the State requested that the county clerk issue citation to Stanley with

                                           3
a file-stamped copy of the notice of a hearing scheduled for June 8, 2018, on the

State’s restitution lien foreclosure. The State also filed a brief in support of its request

for a judgment of restitution lien foreclosure. In its brief, the State again indicated

that the 2010 judgment of conviction, in which Stanley’s sentence was probated, as

well as the 2012 judgment revoking Stanley’s community supervision, ordered

Stanley to pay restitution to American Modern Home Insurance Company in the

amount of $47,635.42. According to the State, Stanley failed to pay the required

restitution. The State requested that the trial court find that the restitution lien had

been perfected and order that the State recover $4300 in currency that the Polk

County Sheriff’s Department seized from Stanley in 2012. The trial court signed a

judgment of lien foreclosure, and Stanley appealed.

       In his five issues, Stanley complains that he was denied due process by the

trial court’s entry of the 2018 judgment of lien foreclosure, and he maintains that the

trial court failed to follow precedent. We understand the crux of Stanley’s argument

as to all five issues to be that restitution was not orally pronounced as part of his

sentence. As discussed above, Stanley did not raise an issue asserting that the trial

court’s written judgment did not match its oral pronouncement of sentence, in either

his appeal from the original judgment or the judgment revoking his community

supervision. See Stanley, 2013 WL 1928777, at *1; Stanley, 2010 WL 4922909, at

                                             4
*1; see also Tex. R. App. P. 33.1(a). The judgments which ordered Stanley to pay

restitution have never been reversed or modified, and they therefore support the trial

court’s judgment of lien foreclosure. See generally Tex. Code Crim. Proc. Ann. art.

42.22 (West 2018). We overrule issues one, two, three, four, and five, and affirm the

trial court’s judgment.

      AFFIRMED.


                                              _____________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on January 18, 2019
Opinion Delivered April 4, 2019

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          5